DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 and 09/21/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2015/0217604 A1), in view of Abdallah et al. (US 2016/0001608 A1).
Regarding claims 1-2, Nagai discloses a pneumatic tire being configured to be mounted on a rim – (corresponds to a tire and rim assembly). The rim includes the use of a pair of flanges 20a; the tire includes the use of a pair of bead portions 4, a carcass 6 extending between the pair of bead portions, and a rim guard 10 being provided on at least one of the pair of bead portions, see figure below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In a cross-sectional view of the assembly under a standard state in which the pneumatic tire is inflated to a standard pressure but loaded with no tire load, the rim guard protrudes outwardly in a tire axial direction from a sidewall reference outer surface of the tire so as to cover over one of the pair of flanges located on the at least one of the bead portions, see [0008], figure above. And H represents a distance in the tire radial direction measured from the innermost peak in the tire radial direction of the at least one peak of the rim guard to the outermost position in the tire radial direction of a rim flange, 2 mm ≤ H ≤ 40 mm, see [0008] – (corresponds to the claimed range of a maximum gap (A) in the tire radial direction between the one of the pair of flanges and the rim guard is equal to or less than 2.0 mm). 
Nagai does not explicitly disclose the rim guard defines an axially outermost end thereof, a radially outermost end thereof, and an imaginary rim guard straight line that passes the axially outermost end and the radially outermost end, an angle θ of the imaginary rim guard straight line with respect to a tire radial direction is equal to or less than 40°.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Nagai’s rim guard as claimed since: The applicants specification discloses the radius of curvature (r) of the rim guard has a concave circular arc surface in a range from 100 mm – 300 mm in paragraph [0036]. And Abdallah discloses a tire and rim assembly similarly configured such that the rim guard has a concave circular arc surface whose radius of curvature R1 is in a range of 10 mm – 400 mm; wherein doing so allows for sizing a rim guard to accept decorations such as decals, see Fig. 1, [0026], [0005] – [0006]. Thus, one would expect a rim guard having substantially the same radius of curvature would also form an imaginary rim guard straight line that passes the axially outermost end and the radially outermost end, an angle θ of the imaginary rim guard straight line with respect to a tire radial direction is equal to or less than 40° or equal to or less than 35°.
Regarding claims 3-5, 11-12, modified Nagai does not explicitly disclose the use of an imaginary rim guard straight line. 
[AltContent: arrow][AltContent: textbox (imaginary rim guard straight line)][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, it is readily seen that the rim guard has a surface that corresponds to an imaginary rim guard straight line; and has a concave circular arc surface being concave inwardly in the radial direction with respect to (wrt) the imaginary rim guard straight line; and a radius of curvature of the concave circular arc surface of the rim guard is in a range of 10 to 400 mm – (meets the claimed range of 100 to 300 mm). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 6, modified Nagai does not explicitly disclose the maximum gap (A) is equal to or less than 1.5 mm. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claims 7-9, 17, modified Nagai further discloses the pair of bead portions 4 comprises a pair of bead cores 5, the carcass 6 comprises a main portion 6a extending between the pair of bead cores and a pair of turn-up portions 6b turned up around the pair of bead cores from axially inside to outside of the tire.
[AltContent: arrow][AltContent: textbox (Bead apex rubber)][AltContent: arrow][AltContent: textbox (Outer end of turnup)][AltContent: arrow][AltContent: textbox (Axially outermost end)]
    PNG
    media_image3.png
    339
    578
    media_image3.png
    Greyscale

And the axially outermost end of the rim guard is located inward in the tire radial direction wrt a radially outer end of one of the pair of turn-up portions located on a side of the at least one of the bead portions; and the radially outermost end of the rim guard is located outward in the tire radial direction with respect to the radially outer end of one of the turn-up portions; and in the at least one of the bead portions, a bead apex rubber 7 that extends outwardly in the tire radial direction from the bead core is disposed, and the axially outermost end of the rim guard is located inward in the tire radial direction wrt a radially outer end of the bead apex rubber.
Regarding claims 10, 18, modified Nagai further discloses on the at least one of the bead portions.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second gauge)][AltContent: textbox (First gauge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

a first gauge of rubber disposed outside in the tire axial direction of the carcass at a location of the axially outermost end of the rim guard is equal to or less than three times a second gauge of rubber disposed outside in the tire axial direction of the carcass at a location of the radially outermost end of the rim guard, see above.
Regarding claim 13, modified Nagai further discloses the rim guard comprises a flat plane that extends inwardly in the tire radial direction from the axially outermost end, and the fiat plane is inclined inwardly in the tire axial direction toward radially inwardly, see Abdallah Fig. 2.
Regarding claim 14, modified Nagai further discloses the pneumatic tire further comprises a sidewall rubber 3 that is disposed outwardly in the tire axial direction of the carcass on a sidewall portion of the at least one of the pair of bead portions, and the sidewall rubber extends toward the at least one of the pair of bead portions so as not to contact with the rim, see Fig. 1.
Regarding claims 15-16, taking the rim guard to be a part of the sidewall rubber, modified Nagai discloses the sidewall rubber has: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

a radially inner end exposed at an axially outer surface of the at least one of the pair of bead portions, and in the at least one of the pair of bead portions, a maximum radial distance from a radially outermost point of the rim flange to the axially inner end of the sidewall portion is smaller than the maximum gap (A); and the radially inner end of the sidewall rubber is located outwardly in the tire radial direction with respect to the radially outermost point of the rim flange, see figure above.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2015/0217604 A1), in view of Abdallah et al. (US 2016/0001608 A1).
Regarding claim 19, Nagai discloses a pneumatic tire being configured to be mounted on a rim – (corresponds to a tire and rim assembly). The rim includes the use of a pair of flanges 20a; the tire includes the use of a pair of bead portions 4, a carcass 6 extending between the pair of bead portions, and a rim guard 10 being provided on at least one of the pair of bead portions, see figure below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In a cross-sectional view of the assembly under a standard state in which the pneumatic tire is inflated to a standard pressure but loaded with no tire load, the rim guard protrudes outwardly in a tire axial direction from a sidewall reference outer surface of the tire so as to cover over one of the pair of flanges located on the at least one of the bead portions, see [0008], figure above. And H represents a distance in the tire radial direction measured from the innermost peak in the tire radial direction of the at least one peak of the rim guard to the outermost position in the tire radial direction of a rim flange, 2 mm ≤ H ≤ 40 mm, see [0008] – (corresponds to the claimed range of a maximum gap (A) in the tire radial direction between the one of the pair of flanges and the rim guard is equal to or less than 2.0 mm). 
Nagai does not explicitly disclose the use of an imaginary rim guard straight line. 
[AltContent: arrow][AltContent: textbox (imaginary rim guard straight line)][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, it is readily seen in a cross-sectional view of the assembly that the rim guard has a surface that corresponds to an imaginary rim guard straight line; and the pair of bead portions 4 comprises a pair of bead cores 5, the carcass 6 comprises a main portion 6a extending between the pair of bead cores and a pair of turn-up portions 6b turned up around the pair of bead cores from axially inside to outside of the tire.
[AltContent: arrow][AltContent: textbox (Bead apex rubber)][AltContent: arrow][AltContent: textbox (Outer end of turnup)][AltContent: arrow][AltContent: textbox (Axially outermost end)]
    PNG
    media_image3.png
    339
    578
    media_image3.png
    Greyscale

And the axially outermost end of the rim guard is located inward in the tire radial direction wrt a radially outer end of one of the pair of turn-up portions located on a side of the at least one of the bead portions; and the radially outermost end of the rim guard is located outward in the tire radial direction with respect to the radially outer end of one of the turn-up portions; and in the at least one of the bead portions, a bead apex rubber 7 that extends outwardly in the tire radial direction from the bead core is disposed, and the axially outermost end of the rim guard is located inward in the tire radial direction wrt a radially outer end of the bead apex rubber; and the at least one of the bead portions.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second gauge)][AltContent: textbox (First gauge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

a first gauge of rubber disposed outside in the tire axial direction of the carcass at a location of the axially outermost end of the rim guard is equal to or less than three times a second gauge of rubber disposed outside in the tire axial direction of the carcass at a location of the radially outermost end of the rim guard, see above.
Nagai does not explicitly disclose the rim guard defines an axially outermost end thereof, a radially outermost end thereof, and an imaginary rim guard straight line that passes the axially outermost end and the radially outermost end, an angle θ of the imaginary rim guard straight line with respect to a tire radial direction is equal to or less than 40°.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Nagai’s rim guard as claimed since: The applicants specification discloses the radius of curvature (r) of the rim guard has a concave circular arc surface in a range from 100 mm – 300 mm in paragraph [0036]. And Abdallah discloses a tire and rim assembly similarly configured such that the rim guard has a concave circular arc surface whose radius of curvature R1 is in a range of 10 mm – 400 mm; wherein doing so allows for sizing a rim guard to accept decorations such as decals, see Fig. 1, [0026], [0005] – [0006]. Thus, one would expect a rim guard having substantially the same radius of curvature would also form an imaginary rim guard straight line that passes the axially outermost end and the radially outermost end, an angle θ of the imaginary rim guard straight line with respect to a tire radial direction is equal to or less than 40° or equal to or less than 35°.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2015/0217604 A1), in view of Abdallah et al. (US 2016/0001608 A1).
Regarding claim 20, Nagai discloses a pneumatic tire being configured to be mounted on a rim – (corresponds to a tire and rim assembly). The rim includes the use of a pair of flanges 20a; the tire includes the use of a pair of bead portions 4, a carcass 6 extending between the pair of bead portions, and a rim guard 10 being provided on at least one of the pair of bead portions, see figure below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In a cross-sectional view of the assembly under a standard state in which the pneumatic tire is inflated to a standard pressure but loaded with no tire load, the rim guard protrudes outwardly in a tire axial direction from a sidewall reference outer surface of the tire so as to cover over one of the pair of flanges located on the at least one of the bead portions, see [0008], figure above. And H represents a distance in the tire radial direction measured from the innermost peak in the tire radial direction of the at least one peak of the rim guard to the outermost position in the tire radial direction of a rim flange, 2 mm ≤ H ≤ 40 mm, see [0008] – (corresponds to the claimed range of a maximum gap (A) in the tire radial direction between the one of the pair of flanges and the rim guard is equal to or less than 2.0 mm). 
Nagai does not explicitly disclose the use of an imaginary rim guard straight line. 
[AltContent: arrow][AltContent: textbox (imaginary rim guard straight line)][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, it is readily seen in a cross-sectional view of the assembly that the rim guard has a surface that corresponds to an imaginary rim guard straight line; and has a concave circular arc surface being concave inwardly in the radial direction with respect to (wrt) the imaginary rim guard straight line; and the pair of bead portions 4 comprises a pair of bead cores 5, the carcass 6 comprises a main portion 6a extending between the pair of bead cores and a pair of turn-up portions 6b turned up around the pair of bead cores from axially inside to outside of the tire.
[AltContent: arrow][AltContent: textbox (Bead apex rubber)][AltContent: arrow][AltContent: textbox (Outer end of turnup)][AltContent: arrow][AltContent: textbox (Axially outermost end)]
    PNG
    media_image3.png
    339
    578
    media_image3.png
    Greyscale

And the axially outermost end of the rim guard is located inward in the tire radial direction wrt a radially outer end of one of the pair of turn-up portions located on a side of the at least one of the bead portions; and the radially outermost end of the rim guard is located outward in the tire radial direction with respect to the radially outer end of one of the turn-up portions; and in the at least one of the bead portions, a bead apex rubber 7 that extends outwardly in the tire radial direction from the bead core is disposed, and the axially outermost end of the rim guard is located inward in the tire radial direction wrt a radially outer end of the bead apex rubber; and the at least one of the bead portions.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second gauge)][AltContent: textbox (First gauge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

a first gauge of rubber disposed outside in the tire axial direction of the carcass at a location of the axially outermost end of the rim guard is equal to or less than three times a second gauge of rubber disposed outside in the tire axial direction of the carcass at a location of the radially outermost end of the rim guard, see above.
Nagai does not explicitly disclose the rim guard defines an axially outermost end thereof, a radially outermost end thereof, and an imaginary rim guard straight line that passes the axially outermost end and the radially outermost end, an angle θ of the imaginary rim guard straight line with respect to a tire radial direction is equal to or less than 40°.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Nagai’s rim guard as claimed since: The applicants specification discloses the radius of curvature (r) of the rim guard has a concave circular arc surface in a range from 100 mm – 300 mm in paragraph [0036]. And Abdallah discloses a tire and rim assembly similarly configured such that the rim guard has a concave circular arc surface whose radius of curvature R1 is in a range of 10 mm – 400 mm; wherein doing so allows for sizing a rim guard to accept decorations such as decals, see Fig. 1, [0026], [0005] – [0006]. Thus, one would expect a rim guard having substantially the same radius of curvature would also form an imaginary rim guard straight line that passes the axially outermost end and the radially outermost end, an angle θ of the imaginary rim guard straight line with respect to a tire radial direction is equal to or less than 40° or equal to or less than 35°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749